NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 17 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KAZEEM OLAITAN OLADELE,                         No.    19-71539

                Petitioner,                     Agency No. A063-022-272

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 13, 2020**
                               San Francisco, California

Before: GRABER and BRESS, Circuit Judges, and DAWSON,*** District Judge.

      Kazeem Oladele petitions for review of a Board of Immigration Appeals’

(“BIA”) decision dismissing his appeal of the denial of his application for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, sitting by designation.
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252 and deny the petition for

review.

      The immigration judge (“IJ”) found Oladele not credible, and the BIA

determined that this finding was not clearly erroneous.            Substantial evidence

supports the adverse credibility determination. See Garcia v. Holder, 749 F.3d 785,

789 (9th Cir. 2014) (“We review factual findings, including adverse credibility

determinations, for substantial evidence.”).

      First, the IJ found that Oladele materially altered his account of persecution.

Upon arriving in the United States, Oladele stated that he feared persecution from a

cult, but testified a few weeks later that he also fled because of his sexual orientation.

Such “new allegations that tell a ‘much different—and more compelling—story of

persecution than [the] initial application’” support the adverse credibility

determination in this case. Silva-Pereira v. Lynch, 827 F.3d 1176, 1185 (9th Cir.

2016) (quoting Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir. 2011)).

      Second, the IJ found that Oladele did not testify credibly based on his

demeanor. See Shrestha v. Holder, 590 F.3d 1034, 1040 (9th Cir. 2010) (noting that

an adverse credibility determination includes consideration of the “demeanor,

candor, [and] responsiveness of the applicant”); id. at 1041 (“IJs are in the best

position to assess demeanor.”). The IJ noted that Oladele was “non-responsive” at

times and seemed to “contemplate[]” how one of his answers would fit “in the


                                            2
context of his claimed sequence of events.”

      Third, Oladele testified that after visiting South Africa in 2013, he returned to

Nigeria despite fearing persecution there.      “[A]n alien’s history of willingly

returning to his or her home country militates against a finding of past persecution

or a well-founded fear of future persecution.” Loho v. Mukasey, 531 F.3d 1016,

1017–18 (9th Cir. 2008).

      Because petitioner failed to meet his burden of proving that he suffered past

persecution or that there is a clear probability of future persecution, we deny the

petition as to petitioner’s claims for asylum and withholding of removal. Because

petitioner’s CAT claim was premised “on the same statements . . . that the BIA

determined to be not credible,” Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.

2003), the adverse credibility finding also supports denial of CAT relief. Shrestha,
590 F.3d at 1049.

      PETITION DENIED.




                                          3